DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record determined from an Examiner’s search is Lee et al. (US Patent Publication No. 20080231767 A1).  As cited in prior actions, Lee discloses a parallax barrier unit disposed on a mobile device.  The pixels of a liquid-crystal layer are controllable to form a horizontal or vertical barrier pattern.  Forming and removing a barrier pattern is controllable according to whether or not a liquid-crystal layer is driven or not, and particularly by selectively turning the pixels on or off, the display module could be controlled to function in a 2D or 3D display mode.
Montgomery et al. (GB 2405543 A) discloses an autostereoscopic display, also with a parallax barrier and liquid-crystal layer.  Montgomery discloses that each image strip has a width smaller than the pitch of the parallax optic – the width being equal to a width of the parallax barrier divided by an integer.  Non-unit magnification is capable of being produced at an image display layer such that an image of a parallax optic is magnified compared to an original parallax optic.  However, as the image of the parallax optic is magnified, the strip width is varied so as to no longer be approximately equal to one half of the unit width.
Lo et al. (US Patent 5680171 A) discloses a plurality of camera lenses, in particular a lenticular screen, wherein a width of an aperture plate is adjustable to correlate with five linear image zones under each lenticular array.  The aperture plate has an opening the width of 1/M, where the aperture is moved to M different positions so that each of the M scenes is formed through a different section of the lens aperture.
	However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 16: “wherein the 3D imaging system is operable at least in a first display mode and a second display mode, such that when the 3D image system is operated in the first display mode, the composite image displayed on the display panel is indicative of a full image of the first and the second images, and when the 3D image system is operated in the second display mode, the composite image displayed on the display panel is indicative of the full image modified by a magnification factor different from 1, and wherein when the 3D imaging system is operated in the first display mode or in the second display mode, the strip width is the same and the unit width is also unchanged so that the strip width is approximately equal to one half of the unit width when the 3D imaging system is operated in the first display mode or in the second display mode”
	Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486